DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 09/09/2019. Claims 1-20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one sensor" recited in claims 1, 5, 8-11, 14-17, and 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph [0040], line 2: sensor “70”
Paragraph [0042], line 1: edge computing node (ECN) unit “76”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
Claim 11, line 1: “gas turbine engine flight load data” should be changed to --flight load data of a gas turbine engine--, in order to correct the lack of antecedent basis for “the gas turbine engine” in claims 12-13
Claim 18, line 1: “has outer radial side” is believed to be in error for --has an outer radial side--
Claim 18, line 2: “to translating sleeve” is believed to be in error for --to the translating sleeve--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "data acquisition unit" in claims 1-2, 5-7, 9-11, and 15-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In paragraph [0042], lines 1 and 6-10: “The data acquisition unit 68 may include an edge computing node (ECN) unit 76…The ECN unit 76 may include multiple processors and/or multicore CPUs and may include any type of processor, such as a microprocessor, digital signal processor, co- processors, a micro-controller, a central processing unit, a field programmable gate array, a programmable logic device, a state machine, logic circuitry, analog circuitry, digital circuitry, etc., and any combination thereof”. Therefore, “data acquisition unit” shall be interpreted as any of the listed above structures for an ECN unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6, 8, 11-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baudu (US 6,094,908), in view of Ridray (US 2020/0025139 A1) and Gonidec (US 2021/0285382 A1).
Regarding claim 1, Baudu teaches (Figures 1, 3, and 5) a method for gathering flight load data for a gas turbine engine (col. 2, l. 65: “turbofan jet engine”), the method comprising
providing a plurality of blocker doors (7a and 7b – Figures 3 and 5), rotatably mounted to a translating sleeve (3 – see note below), and a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and mounted to at least one mounting point of the translating sleeve (3) – (Figures 3 and 5 show that blocker door island 18 is integrally part of translating sleeve 3), wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).
Note that Baudu teaches “The synchronization control system according to the present invention is applicable to thrust reversers having two or more thrust reverser doors. It can also be applied to cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data); and
connecting the data acquisition unit to at least one sensor in communication with the translating sleeve.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control “FADEC” (10), an electrical thrust reverser actuation system “ETRAS” (11 – Figure 1), and a system (13) for measuring a physical parameter (i.e., a sensor), all of which are in data communication between one another (as shown by the arrows in Figures 2, 4, and 7 between each electronic system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
that the electronic control unit is a data acquisition unit (Gonidec, 11); and
connecting the data acquisition (11) unit to at least one sensor (Gonidec, 13) in communication with the translating sleeve (Baudu, 3) – (via data communication with the swapped out electronic control unit 12 of Baudu).
Regarding claim 2, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 1, including the step of providing the plurality of blocker doors (Baudu, 7a and 7b), rotatably mounted to the translating sleeve (Baudu, 3), and the plurality of blocker door islands (Baudu, 18) includes replacing a first blocker door island of the plurality of blocker door islands (18) with the data acquisition unit (Gonidec, 11) – (as shown in Figure 3, only one blocker door island 18 contains electronic control unit 21) and mounting the data acquisition unit (11) to the at least one mounting point of the translating sleeve (3) – (Figures 3 and 5 of Baudu show that blocker door island 18 is integrally part of translating sleeve 3).
Regarding claim 3, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 1, and Baudu further teaches (Figure 1) the gas turbine engine (col. 2, l. 65: “turbofan jet engine”) includes a nacelle (1) comprising the translating sleeve (3) and a nacelle portion (6) axially adjacent the translating sleeve (3), the translating sleeve (3) and the nacelle portion (6) disposed about an axial centerline (center of the cylindrical structure of Figure 2) of the gas turbine engine.
Regarding claim 4, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 3, including the translating sleeve (Baudu, 3) is configured to axially translate (as discussed in the rejection of claim 1, and shown by Ridray’s Figures 4-5) relative to the 
Regarding claim 5, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 2, including gathering flight load data (Gonidec, ¶ [0050], ll. 5-7: “systems for measuring and analyzing physical parameters such as the acceleration, the pressure or the flow rate of a gas”. Note that in order to perform “measuring”, the system must have gathered the data) from the at least one sensor (Gonidec, 13) with the data acquisition unit (Gonidec, 11).
Regarding claim 6, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 5, including storing the flight load data (Gonidec, ¶ [0050], ll. 5-7: “systems for measuring and analyzing physical parameters such as the acceleration, the pressure or the flow rate of a gas”. Note that in order to perform “analyzing”, the system must have stored the data) with the data acquisition unit (Gonidec, 11).
Regarding claim 8, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 1, including the at least one sensor (Gonidec, 13) includes one or more of a temperature sensor or a pressure sensor (Gonidec, ¶ [0050], ll. 5-7: “systems for measuring and analyzing physical parameters such as the acceleration, the pressure or the flow rate of a gas”).
Regarding claim 11, Baudu teaches (Figures 1, 3, and 5) a system for gathering gas turbine engine flight load data, the system comprising:
a thrust reverser (2 – Figure 1) comprising a translating sleeve (3 – see note below) and an inner barrel (see annotated Figure 5 on next page);
a plurality of blocker doors (7a and 7b – Figures 3 and 5) hingedly attached to the thrust reverser (2);
a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and 
wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).

    PNG
    media_image1.png
    430
    535
    media_image1.png
    Greyscale

Note that Baudu teaches “The synchronization control system according to the present invention is applicable to thrust reversers having two or more thrust reverser doors. It can also be applied to cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach at least one sensor in communication with the thrust reverser;
that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data) and the data acquisition unit is connected to the at least one sensor.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control “FADEC” (10), an electrical thrust reverser actuation system “ETRAS” (11 – Figure 1), and a system (13) for measuring a physical parameter (i.e., a sensor), all of which are in data communication between one another (as shown by the arrows in Figures 2, 4, and 7 between each electronic system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
at least one sensor (Gonidec, 13) in communication with the thrust reverser (Baudu, 2) – (via data communication with the swapped out electronic control unit 12 of Baudu);
that the electronic control unit is a data acquisition unit (Gonidec, 11) and the data acquisition (11) unit is connected to the at least one sensor (13).
Regarding claim 12, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 11, and Baudu further teaches (Figure 1) the gas turbine engine (col. 2, l. 65: “turbofan jet engine”) includes a nacelle (1) comprising the translating sleeve (3) and a nacelle portion (6) axially adjacent the translating sleeve (3), the translating sleeve (3) and the nacelle portion (6) disposed about an axial centerline (center of the cylindrical structure of Figure 2) of the gas turbine engine.
Regarding claim 13, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 12, including the translating sleeve (Baudu, 3) is configured to axially translate (as discussed in the rejection of claim 11, and shown by Ridray’s Figures 4-5) relative to the nacelle portion (Baudu, 6) and the nacelle portion (6) is axially fixed relative to the gas turbine engine (as sleeve 3 translates, nacelle portion 6 remains stationary).
Regarding claim 14, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 11, including the at least one sensor (Gonidec, 13) includes one or more of a temperature sensor or a pressure sensor (Gonidec, ¶ [0050], ll. 5-7: “systems for measuring and analyzing physical parameters such as the acceleration, the pressure or the flow rate of a gas”).
Regarding claim 17, Baudu teaches (Figures 1-3, and 5) a gas turbine engine (col. 2, l. 65: “turbofan jet engine”) comprising:

a nacelle (1 – Figure 1) surrounding the engine core, the nacelle (1) comprising a thrust reverser (2 – Figure 1) and an axially fixed nacelle portion (6) adjacent the thrust reverser (2), the thrust reverser (2) comprising:
a translating sleeve (3 – see note below);
a plurality of blocker doors (7a and 7b – Figures 3 and 5) rotatably mounted to an interior surface (see annotated Figure 5 below) of the translating sleeve (3);
a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and mounted to at least one mounting point of the translating sleeve (3) – (Figures 3 and 5 show that blocker door island 18 is integrally part of translating sleeve 3); and
wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).

    PNG
    media_image2.png
    406
    578
    media_image2.png
    Greyscale


cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of blocker doors 104 and 105), and at least one baffle plate (226) – (¶ [0090], ll. 2-3 teaches that a plurality of baffle plates forms a “cascade-type gate”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach at least one sensor in communication with the translating sleeve;
that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data) and the data acquisition unit is connected to the at least one sensor.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device for controlling the actuation of blocker doors and additionally, acquire data on physical parameters) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
at least one sensor (Gonidec, 13) in communication with the translating sleeve (Baudu, 3) – (via data communication with the swapped out electronic control unit 12 of Baudu);
that the electronic control unit is a data acquisition unit (Gonidec, 11) and the data acquisition (11) unit is connected to the at least one sensor (13).
Regarding claim 18, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 17, including the data acquisition unit (Gonidec, 11) has outer radial side (see annotated Figure 4 of Baudu on next page) mounted to translating sleeve (Baudu, 3) and an inner radial side (see annotated Figure 4 of Baudu on next page) opposite the outer radial side and wherein the inner radial side defines a portion of a bypass flowpath (Baudu, 15 – Figure 1) of the gas turbine engine.

    PNG
    media_image3.png
    560
    537
    media_image3.png
    Greyscale

Regarding claim 20, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 17, including the at least one sensor (Gonidec, 13) includes one or more of a temperature sensor or a pressure sensor (Gonidec, ¶ [0050], ll. 5-7: “systems for measuring and analyzing physical parameters such as the acceleration, the pressure or the flow rate of a gas”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baudu (US 6,094,908), in view of Ridray (US 2020/0025139 A1) and Gonidec (US 2021/0285382 A1), and in further view of Pattison (US 2021/0061493 A1).
Regarding claim 7, Baudu, in view of Ridray and Gonidec, teaches the invention as claimed and as discussed above for claim 6, including reading the flight load data stored in the data acquisition unit (Gonidec, 11) – (as shown by the arrows in Figure 2 of Gonidec, ETRAS 11 receives data from FADEC 10, 
However, Baudu, in view of Ridray and Gonidec, does not teach removing the data acquisition unit from the translating sleeve subsequent to storing the flight load data.
Pattison teaches (Figure 1) a hose monitoring system for an aircraft comprising storage means for storing data provided from one or more sensing devices (¶ [0023], ll. 1-3), the storage means being inside a pod (1) – (¶ [0055], ll. 4-6), and removing the stored data from the pod (1) – (¶ [0055], l. 11)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray and Gonidec, by including the step of removing the data acquisition unit from the translating sleeve subsequent to storing the flight load data, in order to allow the flight load data from the data acquisition unit to be reviewed at a later date, even if the aircraft has departed to carry out a further operation, as taught by Pattison (¶ [0055], ll. 11-13).
Claims 1, 3-4, 9-10, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baudu (US 6,094,908), in view of Ridray (US 2020/0025139 A1), Gonidec (US 2021/0285382 A1), and Mears (US 2017/0342941 A1).
Regarding claim 1, Baudu teaches (Figures 1, 3, and 5) a method for gathering flight load data for a gas turbine engine (col. 2, l. 65: “turbofan jet engine”), the method comprising
providing a plurality of blocker doors (7a and 7b – Figures 3 and 5), rotatably mounted to a translating sleeve (3 – see note below), and a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and mounted to at least one mounting point of the translating sleeve (3) – (Figures 3 and 5 show that blocker door island 18 is integrally part of translating sleeve 3), wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).
cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of blocker doors 104 and 105), and at least one baffle plate (226) – (¶ [0090], ll. 2-3 teaches that a plurality of baffle plates forms a “cascade-type gate”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data); and
connecting the data acquisition unit to at least one sensor in communication with the translating sleeve.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device for controlling the actuation of blocker doors and additionally, acquire data on physical parameters) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
that the electronic control unit is a data acquisition unit (Gonidec, 11).
However, Baudu, in view of Ridray and Gonidec, does not teach that the at least one sensor is in physical communication with the translating sleeve.
It is noted that Gonidec’s sensor (13) is located on a forward end of the nacelle, rather than at an aft, translating end of the nacelle.
Mears teaches (Figures 2 and 7) a similar system comprising a cascade-type thrust reverser (21), wherein at least one sensor (64 and 80) is in physical communication (i.e. it is located directly on) a translating sleeve (27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray and Gonidec and Mears, by including an additional sensor on the translating sleeve so that it is in physical communication with the translating 
connecting the data acquisition (11) unit to at least one sensor (Mears, 64 and 80) in communication with the translating sleeve (Baudu, 3) – (via data communication with the swapped out electronic control unit 12 of Baudu).
Regarding claim 3, Baudu, in view of Ridray, Gonidec, and Mears, teaches the invention as claimed and as discussed above for claim 1, and Baudu further teaches (Figure 1) the gas turbine engine (col. 2, l. 65: “turbofan jet engine”) includes a nacelle (1) comprising the translating sleeve (3) and a nacelle portion (6) axially adjacent the translating sleeve (3), the translating sleeve (3) and the nacelle portion (6) disposed about an axial centerline (center of the cylindrical structure of Figure 2) of the gas turbine engine.
Regarding claim 4, Baudu, in view of Ridray, Gonidec, and Mears, teaches the invention as claimed and as discussed above for claim 3, including the translating sleeve (Baudu, 3) is configured to axially translate (as discussed in the rejection of claim 1, and shown by Ridray’s Figures 4-5) relative to the nacelle portion (Baudu, 6) and the nacelle portion (6) is axially fixed relative to the gas turbine engine (as sleeve 3 translates, nacelle portion 6 remains stationary).
Regarding claim 9, Baudu, in view of Ridray, Gonidec, and Mears as discussed so far, teaches the invention as claimed and as discussed above for claim 4, except for the data acquisition unit being in communication with the at least one sensor via a wire.
Mears teaches (Figure 7) a similar system comprising a cascade-type thrust reverser (21), wherein an electronic engine controller (EEC) (70) is in communication with at least one sensor (64) via a wire (72).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, Gonidec, and Mears as discussed so 
Regarding claim 10, Baudu, in view of Ridray, Gonidec and Mears, teaches the invention as claimed and as discussed above for claim 9, including the data acquisition unit (Gonidec, 11 which replaced Baudu, 21) and the at least one sensor (Mears, 64) are configured to axially translate with the translating sleeve (Baudu, 3) – (since Baudu’s electronic control unit and Gonidec’s sensor are located in the translating sleeve, the swapped in data acquisition unit of Gonidec and the sensor of Gonidec will axially translate with the translating sleeve. Note that an additional sensor from Mears was included on the translating sleeve, as discussed in the rejection of claim 1).
Regarding claim 11, Baudu teaches (Figures 1, 3, and 5) a system for gathering gas turbine engine flight load data, the system comprising:
a thrust reverser (2 – Figure 1) comprising a translating sleeve (3 – see note below) and an inner barrel (see annotated Figure 5 on page 11);
a plurality of blocker doors (7a and 7b – Figures 3 and 5) hingedly attached to the thrust reverser (2);
a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and mounted to at least one mounting point of the thrust reverser (2) – (Figures 3 and 5 show that blocker door island 18 is integrally part of translating sleeve 3); and
wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).
Note that Baudu teaches “The synchronization control system according to the present invention is applicable to thrust reversers having two or more thrust reverser doors. It can also be cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of blocker doors 104 and 105), and at least one baffle plate (226) – (¶ [0090], ll. 2-3 teaches that a plurality of baffle plates forms a “cascade-type gate”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach at least one sensor in communication with the thrust reverser;
that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data) and the data acquisition unit is connected to the at least one sensor.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control “FADEC” (10), an electrical thrust reverser actuation system “ETRAS” (11 – Figure 1), and a system (13) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device for controlling the actuation of blocker doors and additionally, acquire data on physical parameters) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
that the electronic control unit is a data acquisition unit (Gonidec, 11) and the data acquisition (11) unit is connected to the at least one sensor (13).
However, Baudu, in view of Ridray and Gonidec, does not teach that the at least one sensor is in physical communication with the thrust reverser.
It is noted that Gonidec’s sensor (13) is located on a forward end of the nacelle, rather than at an aft, translating end of the nacelle.
Mears teaches (Figures 2 and 7) a similar system comprising a cascade-type thrust reverser (21), wherein at least one sensor (64 and 80) is in physical communication (i.e. it is located directly on) a translating sleeve (27) of the thrust reverser (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray and Gonidec and Mears, by including an additional sensor on the translating sleeve so that it is in physical communication with the translating 
at least one sensor (Mears, 64 and 80) in communication with the thrust reverser (Baudu, 2) – (via data communication with the swapped out electronic control unit 12 of Baudu).
Regarding claim 15, Baudu, in view of Ridray, Gonidec, and Mears as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for the data acquisition unit being in communication with the at least one sensor via a wire.
Mears teaches (Figure 7) a similar system comprising a cascade-type thrust reverser (21), wherein an electronic engine controller (EEC) (70) is in communication with at least one sensor (64) via a wire (72).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, Gonidec, and Mears as discussed so far, by including a wire for communication between the data acquisition unit and the at least one sensor, in order to provide slack in the wire to ensure that the wire maintains connection with the data acquisition unit and the at least one sensor, as taught by Mears (¶ [0031], ll. 7-10).
Regarding claim 16, Baudu, in view of Ridray, Gonidec, and Mears, teaches the invention as claimed and as discussed above for claim 15, including the data acquisition unit (Gonidec, 11 which replaced Baudu, 21) and the at least one sensor (Mears, 64) are configured to axially translate with the translating sleeve (Baudu, 3) – (since Baudu’s electronic control unit and Gonidec’s sensor are located in the translating sleeve, the swapped in data acquisition unit of Gonidec and the sensor of Gonidec will axially translate with the translating sleeve. Note that an additional sensor from Mears was included on the translating sleeve, as discussed in the rejection of claim 11).
Regarding claim 17, Baudu teaches (Figures 1-3, and 5) a gas turbine engine (col. 2, l. 65: “turbofan jet engine”) comprising:

a nacelle (1 – Figure 1) surrounding the engine core, the nacelle (1) comprising a thrust reverser (2 – Figure 1) and an axially fixed nacelle portion (6) adjacent the thrust reverser (2), the thrust reverser (2) comprising:
a translating sleeve (3 – see note below);
a plurality of blocker doors (7a and 7b – Figures 3 and 5) rotatably mounted to an interior surface (see annotated Figure 5 on page 14) of the translating sleeve (3);
a plurality of blocker door islands (18 – Figure 3), each blocker door island (18) disposed between circumferentially adjacent blocker doors of the plurality of blocker doors (7a and 7b) and mounted to at least one mounting point of the translating sleeve (3) – (Figures 3 and 5 show that blocker door island 18 is integrally part of translating sleeve 3); and
wherein a blocker door island of the plurality of blocker door islands (18) is an electronic control unit (21).
Note that Baudu teaches “The synchronization control system according to the present invention is applicable to thrust reversers having two or more thrust reverser doors. It can also be applied to cascade-type thrust reversers” (col. 5, ll. 48-51). Therefore, it is implicit in Baudu that there exists a separate actuator for moving the translating sleeve (3).
However, Baudu does not explicitly teach that the sleeve (as shown by ref. number “3” in Figure 3) is a “translating sleeve” (i.e. that it translates in the axial direction).
Ridray teaches (Figures 3-5) a thrust reverser (250) comprising a plurality of blocker doors (104 and 105), rotatably mounted to a translating sleeve (207) – (Figures 4 and 5 show that translating sleeve 207 is controlled by actuator 218, which is separate from actuator 220 that controls the deployment of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu by having the sleeve be a “translating sleeve” because it was known in the art that cascade-type thrust reversers comprise a translating sleeve, which translate in order to reveal the cascade gate which is used to better control the secondary flow, as taught by Ridray (¶ [0090], ll. 1-3).
However, Baudu, in view of Ridray, does not teach at least one sensor in communication with the translating sleeve;
that the electronic control unit is a data acquisition unit (i.e., a unit that acquires data) and the data acquisition unit is connected to the at least one sensor.
It is noted that Baudu’s electronic control unit (21) controls an electric motor (20), which drives the actuation of the blocker doors (7a and 7b).
Gonidec teaches (Figures 1 and 4) a data processing system mounted on a nacelle of a propulsion system (1), the data processing system comprising a full authority digital engine control “FADEC” (10), an electrical thrust reverser actuation system “ETRAS” (11 – Figure 1), and a system (13) for measuring a physical parameter (i.e., a sensor), all of which are in data communication between one another (as shown by the arrows in Figures 2, 4, and 7 between each electronic system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray, by replacing the electronic control unit with an ETRAS that is in data communication with a system from measuring a physical parameter (sensor), because it has been held that a simple substitution of one known element (in this case, a data processing system comprising an ETRAS and a sensor, as taught by Gonidec) for another (in this case, Baudu’s electronic control unit) to obtain predictable results (in this case, to obtain an electronic device KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
that the electronic control unit is a data acquisition unit (Gonidec, 11) and the data acquisition (11) unit is connected to the at least one sensor (13).
However, Baudu, in view of Ridray and Gonidec, does not teach that the at least one sensor is in physical communication with the translating sleeve.
It is noted that Gonidec’s sensor (13) is located on a forward end of the nacelle, rather than at an aft, translating end of the nacelle.
Mears teaches (Figures 2 and 7) a similar system comprising a cascade-type thrust reverser (21), wherein at least one sensor (64 and 80) is in physical communication (i.e. it is located directly on) a translating sleeve (27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baudu, in view of Ridray and Gonidec and Mears, by including an additional sensor on the translating sleeve so that it is in physical communication with the translating sleeve, in order to provide a signal indicative of the speed and position of the translating sleeve , as taught by Mears (¶ [0024], ll. 5-8), therefore providing:
at least one sensor (Mears, 64 and 80) in communication with the translating sleeve (Baudu, 3) – (via data communication with the swapped out electronic control unit 12 of Baudu).
Regarding claim 19, Baudu, in view of Ridray, Gonidec, and Mears, teaches the invention as claimed and as discussed above for claim 17, including the data acquisition unit (Gonidec, 11 which replaced Baudu, 21) and the at least one sensor (Mears, 64 and 80) are configured to axially translate with the translating sleeve (Baudu, 3) – (since Baudu’s electronic control unit and Gonidec’s sensor are located in the translating sleeve, the swapped in data acquisition unit of Gonidec and the sensor of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ANDREW H NGUYEN/               Primary Examiner, Art Unit 3741